[Cite as State v. Strietelmeier, 2022-Ohio-2370.]




                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO



 STATE OF OHIO,                                     :   APPEAL NO. C-210409
                                                        TRIAL NO. C-20CRB-18275
          Plaintiff-Appellee,                       :

                                                    :     O P I N I O N.
    VS.
                                                    :

 BRYAN STRIETELMEIER,                               :

       Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: July 8, 2022


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   A jury convicted defendant-appellant Bryan Strietelmeier of criminal

trespass after he startled the neighborhood by aggressively ringing doorbells and

lurking about people’s yards in the middle of the night. Not once, but twice. He now

appeals that conviction on the ground that it runs counter to the manifest weight of

the evidence. With credibility decisions entrusted to the jury, we cannot say on this

record that the jury clearly lost its way in finding Mr. Strietelmeier guilty, and we

accordingly affirm the judgment below.

                                           I.

       {¶2}   Well past midnight on September 23, 2020, Rhonda Mapes’ doorbell

began ringing. Not expecting company at such a late hour, Ms. Mapes peered out the

door and saw a man she did not recognize. When the man continued to ring the bell

for five minutes or so, Ms. Mapes called her daughter in a frazzled state, concerned

that he might attempt to break in. She relayed real-time updates to her daughter on

the unwanted visitor’s movements: he searched under the flowerpots on the porch; he

wandered around Ms. Mapes’ car, pulling the door handle to see if it would open; he

stared into the windows of her car; he came back and rang the doorbell several more

times; and finally, he returned to his own car (parked in Ms. Mapes’ driveway) and

drove across the street into a neighbor’s driveway. At some point during this phone

conversation, Ms. Mapes’ daughter received a third call via call-waiting, informing

them that another neighbor had called the police, who were en route to investigate.

       {¶3}    Officers from the Colerain Township Police Department arrived and

found Mr. Strietelmeier sitting in his car, still parked in the neighbor’s driveway. Mr.

Strietelmeier told the officers that he was looking for “Brandy’s” house, because his


                                           2
                   OHIO FIRST DISTRICT COURT OF APPEALS




girlfriend Donna directed him to go to Brandy’s and pick up a surprise. The officers

advised him that no one named Brandy lived there, and that he should not to return

to the property. Mr. Strietelmeier apparently inquired about whether Brandy might

live across the street at the Mapes’ address, and the officers responded that they did

not know who lived there but it was not Brandy. The officers did not speak with Ms.

Mapes before or after sending Mr. Strietelmeier home, and this initial interaction was

not captured on the body-worn video camera.

       {¶4}    Around 2:15 a.m., the same man returned to Ms. Mapes’ home and

again started ringing the doorbell. This time, Ms. Mapes immediately called 9-1-1 and

rushed downstairs to wake up her husband. Ms. Mapes asked the 9-1-1 operator to

send officers quickly because the stranger—now identified as Mr. Strietelmeier—was

back, and he was peering through the glass, beating on the frame of the door, and

jerking the door handle. The Mapeses watched out the window as Mr. Strietelmeier

walked towards the rear of their home and disappeared behind a Penske box truck

parked in their driveway.       Officers arrived shortly thereafter and arrested Mr.

Strietelmeier near the truck.

       {¶5}   This second incident was captured on the officer’s body-worn camera.

On the video, Mr. Strietelmeier told the officers that Donna became upset when he

returned home earlier without the surprise from Brandy. Donna never gave Mr.

Strietelmeier an exact address, but told him that Brandy supposedly lived just a few

streets over from them in a house resembling his father’s house. In an attempt to

appease Donna, Mr. Strietelmeier made a second attempt at locating the elusive

Brandy, and again zeroed in on the Mapes residence because it featured Spanish-type

arches on the porch reminiscent of his father’s house. He claimed to have walked

                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS




around back to see if Brandy might be having a party outside (despite the absence of

party-related noise or fanfare), which might explain why she neglected to answer the

door. Mr. Strietelmeier also told the officers that Donna kicked him out, and that he

thought his father might have bought him the Mapeses house so he “could get my act

cleaned up and get away from that loon.”

       {¶6}    A jury found Mr. Strietelmeier guilty of criminal trespass, a fourth-

degree misdemeanor under R.C. 2911.21(A)(1). The trial court sentenced him to 30

days in jail stayed, two years of probation, 200 hours of community service, and a $250

fine. On appeal, Mr. Strietelmeier contends in his sole assignment of error that the

state failed to prove he committed the offense of criminal trespass beyond a reasonable

doubt. We disagree and accordingly affirm the judgment.

                                            II.

       {¶7}    R.C. 2911.21(A)(1) provides that “[n]o person, without privilege to do

so, shall * * * [k]nowingly enter or remain on the land or premises of another.” Mr.

Strietelmeier asserts that the state failed to prove all the essential elements of criminal

trespass, and as a result, the jury’s verdict is against the manifest weight of the

evidence. “A manifest-weight-of-the-evidence argument challenges the believability

of the evidence.” State v. Staley, 1st Dist. Hamilton Nos. C-200270, C-200271 and C-

200272, 2021-Ohio-3086, ¶ 10. Only in exceptional cases will we reverse a jury verdict

as being against the manifest weight of the evidence, “because ‘the weight to be given

the evidence and the credibility of the witnesses are primarily for the trier of the facts.’

” State v. Hudson, 1st Dist. Hamilton No. C-170681, 2019-Ohio-3497, ¶ 16, quoting

State v. DeHass, 10 Ohio St.2d 230, 231, 227 N.E.2d 212 (1967). The jury “is free to

believe or disbelieve all or any of the testimony.” Id.

                                             4
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶8}    Mr. Strietelmeier does not dispute that he entered onto the Mapeses

land. But he challenges whether he did so “knowingly” and “without privilege.” “A

person acts ‘knowingly,’ regardless of purpose, when the person is aware that the

person’s conduct will probably cause a certain result or will probably be of a certain

nature. A person has knowledge of circumstances when the person is aware that such

circumstances probably exist.” R.C. 2901.22(B). Mr. Strietelmeier’s knowledge “ ‘may

be reasonably inferred from a combination of the victim’s demeanor and others’

interactions with the victim.’ ” State v. Jordan, 1st Dist. Hamilton Nos. C-210198 and

C-210199, 2022-Ohio-1512, ¶ 16, quoting State v. Foster, 2020-Ohio-1379, 153 N.E.3d

728, ¶ 48 (8th Dist.). The state maintained that Mr. Strietelmeier knowingly entered

the property without permission from the Mapeses, especially in light of the officers

telling him during the first interaction that Brandy did not live there, thereby satisfying

the statutory elements.

       {¶9}    Mr. Strietelmeier refutes the notion that he knowingly arrived at the

Mapeses house without permission because the police told him they didn’t know who

lived there (leaving open the possibility that it could be Brandy’s house, which, in his

view, would have accorded implied permission for him to enter the property), and

because the police told him not to return to the neighbor’s house but did not mention

the Mapeses house. This largely mirrors the rationale advanced by defense counsel

during trial, with the added justification that Mr. Strietelmeier could not possibly

know he was at the Mapeses home without permission because Ms. Mapes never

instructed him to leave.

       {¶10} We are not persuaded. To begin with, as to the “knowingly” element,

“[n]o requirement exists that ‘no trespassing’ signs be posted on property, or that the

                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS




person in control or possession of property notify everyone in the world that they are

not welcome to come onto the property.” State v. Janson, 183 Ohio App.3d 377, 2009-

Ohio-3256, 917 N.E.2d 296, ¶ 16 (1st Dist.). Because “trespass is an invasion of the

possessory interest in the property,” the state was only required to prove that Mr.

Strietelmeier knowingly entered land that was controlled by or in the custody of the

Mapeses without their permission. Id. at ¶ 12; see R.C. 2911.21(F)(2) (“ ‘Land or

premises’ includes any land, building, structure, or place belonging to, controlled by,

or in custody of another, and any separate enclosure or room, or portion thereof.”).

The law does not grant Mr. Strietelmeier an inherent right to be on land controlled by

the Mapeses until or unless they affirmatively revoke that right. To find otherwise

would be an open invitation for anyone to enter any parcel of real property simply

because the owner has not communicated a lack of privilege.

       {¶11} Likewise, Mr. Strietelmeier’s contention that he believed himself

privileged to enter the property is without merit. “ ‘Privilege’ means an immunity,

license, or right conferred by law, bestowed by express or implied grant, arising out of

status, position, office, or relationship, or growing out of necessity.”           R.C.

2901.01(A)(12). On this point, the best defense mustered by Mr. Strietelmeier was

that Brandy invited Donna to come over, and that Donna transferred that permission

to him. But neither Donna nor Brandy showed up to testify about the source of

confusion that night, and to this day, Mr. Strietelmeier remains unsure whether

“Brandy” is an actual person. Although some conflicting testimony emerged about

whether officers told Mr. Strietelmeier not to return to the Mapeses specific address,

the jury was free to believe or disbelieve either witness.



                                            6
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶12} After the initial unsuccessful entreaty to find Brandy at the Mapes’

house in the middle of the night, a reasonable person should infer that no one named

Brandy was awake in the vicinity and awaiting his arrival. “People are presumed to

understand the reasonable and probable consequences of their actions.” State v. Lack,

1st Dist. Hamilton No. C-200334, 2021-Ohio-2956, ¶ 20. Having been warned by the

police that he was mistaken regarding Brandy’s domicile, the natural and probable

consequence of Mr. Strietelmeier’s decision to return was his eventual arrest. The

state presented sufficient evidence from which the jury could conclude that Mr.

Strietelmeier lacked privilege to be on the Mapeses property, and we see nothing on

this record to draw into question its decision. We are constrained to construe the

evidence in favor of the jury verdict, and on this record, we defer to its determination

that a greater amount of credible evidence supported the state’s position.          See

Houlihan v. Morrison, 1st Dist. Hamilton Nos. C-200379 and C-200382, 2021-Ohio-

3087, ¶ 23.

       {¶13} Mr. Strietelmeier also testified that he may have been suffering from an

untreated mental illness at the time which prevented him from fully comprehending

the situation and realizing his mistake. While we are sympathetic to this possibility

(which certainly seems plausible under the circumstances), his counsel did not request

a competency evaluation prior to trial or present a defense based on mental illness.

Because the defense never substantiated the point at trial or presented it to the jury,

we decline to address it on appeal. Accordingly, Mr. Strietelmeier’s conviction was not

against the manifest weight of the evidence.

                                    *      *      *


                                           7
                   OHIO FIRST DISTRICT COURT OF APPEALS




       {¶14} In light of the foregoing analysis, we overrule Mr. Strietelmeier’s

assignment of error and affirm the judgment of the trial court.


                                                                   Judgment affirmed.

ZAYAS, P. J., and WINKLER, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           8